Name: Council Regulation (EEC) No 3300/91 of 11 November 1991 suspending the trade concessions provided for by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: European construction;  political geography;  international affairs;  cooperation policy
 Date Published: nan

 15 . 11 . 91 Official Journal of the European Communities No L 315 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3300/91 of 11 November 1991 suspending the trade concessions provided for by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , in their declarations of 5 and 28 October 1991 , the European Community and its Member States , meeting within the framework of European Political Cooperation , took note of the crisis in Yugoslavia ; whereas the United Nations Security Council expressed , in resolution 713 ( 1991 ), the concern that the prolongation of this situation constituted a threat to international peace and security ; Whereas the trade concessions granted by, or pursuant to , the Agreement shall be suspended with immediate effect ; Whereas provision should be made for this Regulation to avoid affecting exports to the Community of products originating in Yugoslavia made before the date of entry into force of this Regulation ; Having regard to the Treaty establishing the European Economic vCommunity and in particular Article 113 thereof, Having regard to the proposal from the Commission,Whereas the pursuit of hostilities and their consequences on economic and trade relations , both between the Republics of Yugoslavia and with the Community , constitute a radical change in the conditions under which the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (*) and its Protocols , as well as the Agreement on ECSC products , were concluded; whereas they call into question the application of such Agreements and Protocols ; HAS ADOPTED THIS REGULATION: Article 1 The trade concessions granted by, or pursuant to , the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic ofYugoslavia are hereby suspended. Whereas the appeal launched by the European Community and its Member States , meeting within the framework of European Political Cooperation on 6 October 1991 at Haarzuilens , calling for compliance with the cease-fire agreement reached in the Hague on 4 October 1991 , has not been heeded; Article 2 Article 1 shall not apply to products originating in Yugoslavia which are exported before the date of entry into force of this Regulation . Whereas , in that declaration, the European Community and its Member States , meeting within the framework of European Political Cooperation , announced their decision to terminate the Agreements between the Community and Yugoslavia should the agreement reached in the Hague on 4 October 1991 between the parties to the conflict , in the presence of the President of the Council of the European Communities and the President of the Conference on Yugoslavia , not be observed; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.( ») OJ No L 41 , 14 . 2 . 1983 , p. 1 . No L 315 /2 Official Journal of the European Communities 15 . 11 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1991 . For the Council The President H.J.SIMONS